Exhibit 10.12

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is
made as of this 1st day of August, 2012 by and among Prospect Global Resources
Inc., a Delaware corporation (the “Company”), and Buffalo Management LLC, a
Colorado limited liability company, and any assignees or transferees thereof
(the “Investor”).

 

Recitals

 

A.                                    The Company and the Investor entered into
a Management Services Agreement (the “Services Agreement”) and a Registration
Rights Agreement (the “Original Agreement”) each dated as of August 5, 2010.

 

B.                                    The Company and the Investor have entered
into a Termination Agreement dated the date hereof (the “Termination Agreement”)
pursuant to which the Services Agreement will terminate on the terms and
conditions set forth in the Termination Agreement, one of which is that the
Company and the Investor shall enter into this Agreement.

 

B.                                    This Agreement is a material inducement
for the Investor to enter into the Termination Agreement.

 

Agreement

 

The Original Agreement is amended and restated as follows:

 

1.                                      Certain Definitions.  As used in this
Agreement, the following terms shall have the following respective meanings:

 

(a)                                 An “Affiliate” of any Person (as defined
herein) means a Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with the
first mentioned Person.  A Person shall be deemed to control another Person if
such first Person possesses, directly or indirectly, the power to direct, or
cause the direction of, the management and policies of the second Person,
whether through the ownership of voting securities, by contract or otherwise.

 

(b)                                 “Board of Directors” means the Board of
Directors of the Company.

 

(c)                                  “Commission” shall mean the United States
Securities and Exchange Commission, or any other federal agency at the time
administering the Securities Act and the Exchange Act.

 

(d)                                 “Common Stock” shall mean the Company’s
common stock, par value $0.001 per share.

 

(e)                                  “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended, or any similar successor federal statute, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the time.

 

--------------------------------------------------------------------------------


 

(f)                                   “Holders” shall mean the holders of
Registrable Securities.

 

(g)                                  “Majority Interest” means Holders holding
not less than a majority in interest of the Registrable Securities held by all
Holders.

 

(h)                                 “Person” shall mean an individual, a
corporation, an association, a joint venture, a partnership, a limited liability
company, an estate, a trust, an unincorporated organization, and any other
entity or organization, governmental or otherwise.

 

(i)                                     “Registrable Securities” shall mean
(i) any shares of Common Stock held by the Investor or its transferees that were
issued pursuant to the Services Agreement or the Termination Agreement, (ii) any
shares of Common Stock issued pursuant to the exercise of the Warrants and held
by the Investor or its transferees and (iii)  any other securities issued or
issuable with respect to any such shares described in clauses (i) or (ii) above
by way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization;
provided, however, that notwithstanding anything to the contrary contained
herein, “Registrable Securities” shall not at any time include any securities
(i) registered and sold pursuant to the Securities Act, (ii) sold to the public
pursuant to Rule 144 promulgated under the Securities Act or (iii) which could
then be sold in their entirety pursuant to Rule 144 promulgated under the
Securities Act without limitation or restriction.

 

(j)                                    “Registration Expenses” shall mean the
expenses so described in Section 6 hereof.

 

(k)                                 “Securities Act” shall mean the Securities
Act of 1933, as amended, or any similar successor federal statute, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the time.

 

(l)                                     “Warrants” mean any of the warrants to
purchase Common Stock issued to Issuer pursuant to either the Services Agreement
or the Termination Agreement.

 

2.                                      Demand Registration.

 

(a)                                 At any time beginning as of the date hereof,
Holders of a majority of the Registrable Securities may require registration (a
“Demand Registration”) under the Securities Act of all or any part of their
Registrable Securities; provided that each such Demand Registration must be in
respect of at least 100,000 shares of Common Stock and no more than 1,100,000
shares of Common Stock.  Holders may exercise this demand registration right
under this Section 2 by giving a written request to the Company specifying the
intended method of disposition of Holders’ Registrable Securities.  Within five
business days of receipt of such request, the Company shall promptly notify all
other Holders of the request.  The Holders shall have thirty 30 days after
receipt by such Holder of such notice from the Company to request that their
Registrable Securities be included in the registration with the shares of the
Holders initially requiring registration pursuant to this Section 2.  Holder
will be entitled to require up to five Demand Registrations on Form S-1 and
unlimited Demand Registrations on Form S-3 (or any respective successor forms). 
A Demand Registration under this Section 2 shall not be deemed to have been
effected or requested (a) unless a Registration Statement with respect thereto
has become effective and Holder is legally permitted to sell the Registrable
Securities included

 

2

--------------------------------------------------------------------------------


 

therein and the Registration Statement remains effective for at least 180
consecutive days (unless the Registrable Securities are sold within a shorter
period, then the Registration Statement shall have remained effective for such
shorter period); (b) if after the Registration Statement has become effective, a
stop-order, injunction or order suspending the effectiveness of the Registration
Statement is issued or any other limitation, restriction or suspension of the
offer or sale of any Registrable Securities has been imposed and the Registrable
Securities covered thereby have not been sold; or (c) if the conditions to be
fulfilled by the Company for completion of the transactions contemplated by the
selling agreement or underwriting agreement related to the registration are not
satisfied by the Company or waived by the underwriters.

 

(b)                                 If Holders of a majority of the Registrable
Securities being registered so elect, a Demand Registration may be in the form
of an underwritten offering.  If the Demand Registration is an underwritten
offering, Holders of a majority of the Registrable Securities being registered
will have the right to select the investment bankers and managers for the
offering, subject to the Company’s approval, which approval shall not be
unreasonably withheld.  In a Demand Registration that is an underwritten
offering, as many securities of the Company that the Company elects may be
included in such registration on the same terms and conditions as the
Registrable Securities to be included in such registration; however, if the
managing underwriters advise the Company in writing that in their opinion the
number of Registrable Securities and other securities to be included in the
registration exceeds the number that can be sold in such offering at a price
satisfactory to Holders, the Company will give priority for inclusion in such
registration:  (a) first, to the Registrable Securities requested to be included
in such registration by Holders and (b) second, to the securities the Company
elects to be included in such registration.

 

(c)                                  The Company may delay a Demand Registration
for up to 90 days if a majority of the Company’s Board of Directors determines
that it would be significantly detrimental to the Company to proceed with the
registration.  Notwithstanding anything in this Section 2 to the contrary, the
Company will not be obligated to effect a Demand Registration within six months
after the effective date of a previous Demand Registration.

 

3.                                      Piggyback Registration.  If the Company
at any time proposes to register any of its Common Stock under the Securities
Act for sale to the public either for its own account or for the account of
another Person other than Holders, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, each such time it will promptly give written
notice to the Holders of its intention to effect such registration.  Upon the
written request of any such Holder given within 30 days after receipt by such
Holder of such notice, the Company will, subject to the limits contained in this
Section 3, use its reasonable best efforts to cause all Registrable Securities
of such Holder that such Holder so requests to be registered under the
Securities Act and qualified for sale under any state blue sky law, all to the
extent required to permit such sale or other disposition of said Registrable
Securities; provided, however, that if the Company is advised in writing in good
faith by the managing underwriter of the Company’s securities being offered in
an underwritten public offering pursuant to such registration statement that the
amount to be sold by persons other than the Company (collectively, “Selling
Stockholders”) is greater than the amount which can be offered without

 

3

--------------------------------------------------------------------------------


 

adversely affecting the marketability of the offering, the Company may reduce
the amount offered for the accounts of Selling Stockholders (including any
Holders) to a number reasonably deemed satisfactory by such managing
underwriter; and provided, further, that the securities to be excluded shall be
determined in the following sequence:  (i) first, securities held by any Persons
not having any contractual incidental or “piggy back” registration rights, and
(ii) second, Registrable Securities and securities held by any Persons having
contractual incidental or “piggy back” registration rights pursuant to an
agreement which is not this Agreement.  If there is a reduction in the number of
shares of Common Stock or Registrable Securities to be registered pursuant to
clauses (i) and (ii) above, such reduction shall be made within each tranche on
a pro rata basis (based upon the aggregate number of shares of Common Stock or
Registrable Securities held by the holders in each such tranche).

 

4.                                      Registration Procedures.  If and
whenever the Company is required by the provisions of this Agreement to effect
the registration of any of its securities under the Securities Act, the Company
will, as expeditiously as possible:

 

(a)                                 use its reasonable best efforts diligently
to prepare and file with the Commission a registration statement on the
appropriate form under the Securities Act with respect to such securities, which
form shall comply as to form in all material respects with the requirements of
the applicable form and include all financial statements required by the
Commission to be filed therewith, and use its reasonable best efforts to cause
such registration statement to become and remain effective until completion of
the proposed offering (but not for more than 180 days);

 

(b)                                 use its reasonable best efforts to prepare
and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective until the completion of
the offering (but not for more than 180 days) and to comply with the provisions
of the Securities Act with respect to the sale or other disposition of all
securities covered by such registration statement whenever the seller or sellers
of such securities shall desire to sell or otherwise dispose of the same, but
only to the extent provided in this Agreement;

 

(c)                                  furnish to each selling Holder and the
underwriters, if any, such number of copies of such registration statement, any
amendments thereto, any documents incorporated by reference therein, the
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as such selling
holder may reasonably request in order to facilitate the public sale or other
disposition of the securities owned by such selling holder;

 

(d)                                 use its reasonable best efforts to register
or qualify the securities covered by such registration statement under and to
the extent required by such other securities or state blue sky laws of such
jurisdictions as each selling holder shall reasonably request, and do any and
all other acts and things which may be necessary under such securities or blue
sky laws to enable such selling holder to consummate the public sale or other
disposition in such jurisdictions of the securities owned by such selling
holder, except that the Company shall not for any such purpose be required to
qualify to do business as a foreign corporation in any jurisdiction wherein it
is not so qualified;

 

4

--------------------------------------------------------------------------------


 

(e)                                  within a reasonable time before each filing
of the registration statement or prospectus or amendments or supplements thereto
with the Commission, furnish to counsel selected by a Majority Interest
(“Holders’ Counsel”) copies of such documents proposed to be filed, which
documents shall be subject to the reasonable approval of such counsel;

 

(f)                                   promptly notify each selling holder of
Registrable Securities, Holders’ Counsel and any underwriter and (if requested
by any such Person) confirm such notice in writing, of the happening of any
event which makes any statement made in the registration statement or related
prospectus untrue or which requires the making of any changes in such
registration statement or prospectus so that they will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein in the light of the
circumstances under which they were made not misleading; and, as promptly as
practicable thereafter, prepare and file with the Commission and furnish a
supplement or amendment to such prospectus so that, as thereafter deliverable to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

 

(g)                                  use its best efforts to prevent the
issuance of any order suspending the effectiveness of a registration statement,
and if one is issued use its reasonable best efforts to obtain the withdrawal of
any order suspending the effectiveness of a registration statement at the
earliest possible moment;

 

(h)                                 if requested by the managing underwriter or
underwriters (if any), any selling holder, or Holders’ Counsel, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as such Person requests to be included therein with respect to the
selling holder or the securities being sold, including, without limitation, with
respect to the securities being sold by such selling holder to such underwriter
or underwriters, the purchase price being paid therefor by such underwriter or
underwriters and with respect to any other terms of an underwritten offering of
the securities to be sold in such offering, and promptly make all required
filings of such prospectus supplement or post-effective amendment;

 

(i)                                     make available to each selling Holder,
any underwriter participating in any disposition pursuant to a registration
statement, Holders’ Counsel and any accountant or other agent or representative
retained by a Majority Interest (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information requested by any
such Inspector in connection with such registration statement subject, in each
case, to such confidentiality agreements as the Company shall reasonably
request;

 

(j)                                    enter into any reasonable underwriting
agreement required by the proposed underwriter(s) for the selling holders, if
any, and use its reasonable best efforts to facilitate the public offering of
the securities;

 

5

--------------------------------------------------------------------------------


 

(k)                                 use its reasonable best efforts to cause the
securities covered by such registration statement to be listed on the securities
exchange or quoted on the quotation system on which the Common Stock is then
listed or quoted (including the Over-the-Counter Bulletin Board);

 

(l)                                     otherwise use its reasonable best
efforts to comply with all applicable rules and regulations of the Commission
and make generally available to its security holders, in each case as soon as
practicable, but not later than 90 days after the close of the period covered
thereby, an earnings statement of the Company which will satisfy the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder (or any
comparable successor provisions); and

 

(m)                             otherwise cooperate with the underwriter(s), the
Commission and other regulatory agencies and take all reasonable actions and
execute and deliver or cause to be executed and delivered all documents
reasonably necessary to effect the registration of any securities under this
Agreement.

 

5.                                      Expenses.  All reasonable expenses
incurred by the Company, the Investor and any other Holders in effecting the
registrations provided for in Sections 2 or 3, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, reasonable fees and disbursements of Holders’ Counsel,
underwriting expenses (other than fees, commissions or discounts), expenses of
any audits incident to or required by any such registration and expenses of
complying with the securities or blue sky laws of any jurisdiction pursuant to
Section 4(d) hereof (all of such expenses referred to as “Registration
Expenses”), shall be paid by the Company.

 

6.                                      Indemnification.

 

(a)                                 The Company shall indemnify and hold
harmless each selling Holder of Registrable Securities, each underwriter (as
defined in the Securities Act), and each other Person who participates in the
offering of such securities and each other Person, if any, who controls (within
the meaning of the Securities Act) such seller, underwriter or participating
Person (individually and collectively, the “Indemnified Person”) against any
losses, claims, damages or liabilities (collectively, the “liability”), joint or
several, to which such Indemnified Person may become subject under the
Securities Act or any other statute or at common law, insofar as such liability
(or action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of any material fact contained, on the
effective date thereof, in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereto,
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or (iii) any violation by the Company of the Securities Act, any state
securities or “blue sky” laws or any rule or regulation thereunder in connection
with such registration. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a) as it
pertains to any preliminary prospectus, shall not inure to the benefit of any
Indemnified Person if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected on a timely basis in the
prospectus, as then amended or supplemented, if such corrected prospectus was
timely made available by the Company pursuant to Section 4(f), and the
Indemnified Person

 

6

--------------------------------------------------------------------------------


 

was promptly advised in writing not to use the incorrect prospectus prior to the
use giving rise to a violation and such Indemnified Person, notwithstanding such
advice, used such incorrect prospectus. Except as otherwise provided in
Section 6(d), the Company shall reimburse each such Indemnified Person in
connection with investigating or defending any such liability as expenses in
connection with the same are incurred; provided, however, that the Company shall
not be liable to any Indemnified Person in any such case to the extent that any
such liability arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in such registration
statement, preliminary or final prospectus, or amendment or supplement thereto
in reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person specifically for use therein.

 

(b)                                 Each selling Holder of any securities
included in such registration being effected shall indemnify and hold harmless
each other selling holder of any securities, the Company, its directors and
officers, each underwriter and each other Person, if any, who controls the
Company or such underwriter (individually and collectively also the “Indemnified
Person”), against any liability, joint or several, to which any such Indemnified
Person may become subject under the Securities Act or any other statute or at
common law, insofar as such liability (or actions in respect thereof) arises out
of or is based upon (i) any untrue statement or alleged untrue statement of any
material fact contained, on the effective date thereof, in any registration
statement under which securities were registered under the Securities Act at the
request of such selling holder, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto, or (ii) any omission
or alleged omission by such selling holder to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in the case of (i) and (ii) to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in such registration statement, preliminary or final
prospectus, amendment or supplement thereto in reliance upon and in conformity
with information furnished in writing to the Company by such selling holder
specifically for use therein.  Such selling Holder’s obligations hereunder shall
be limited to an amount equal to the proceeds to such selling Holder of the
securities sold in any such registration.

 

(c)                                  Indemnification similar to that specified
in Section 6(a) and Section 5(b) shall be given by the Company and each selling
Holder (with such modifications as may be appropriate) with respect to any
required registration or other qualification of their securities under any
federal or state law or regulation of governmental authority other than the
Securities Act.

 

(d)                                 If the indemnification provided for in this
Section 5 for any reason is held by a court of competent jurisdiction to be
unavailable to an Indemnified Person in respect of any losses, claims, damages,
expenses or liabilities referred to therein, then each Indemnifying Party under
this Section 6, in lieu of indemnifying such Indemnified Person thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, expenses or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company, the selling Holders and the underwriters from the offering of the
Registrable Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above, but also the
relative fault of the Company, the other

 

7

--------------------------------------------------------------------------------


 

selling Holders and the underwriters in connection with the statements or
omissions which resulted in such losses, claims, damages, expenses or
liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company, the selling Holders and the
underwriters shall be deemed to be in the same respective proportions that the
net proceeds from the offering (before deducting expenses) received by the
Company and the selling Holders and the underwriting discount received by the
underwriters, in each case as set forth in the table on the cover page of the
applicable prospectus, bear to the aggregate public offering price of the
Registrable Securities.  The relative fault of the Company, the selling Holders
and the underwriters shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, the selling Holders or the underwriters and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

The Company, the selling Holders and the underwriters agree that it would not be
just and equitable if contribution pursuant to this Section 6 were determined by
pro rata or per capita allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in the
immediately preceding paragraph.  In no event, however, shall a selling Holder
be required to contribute any amount under this Section 6(d) in excess of the
lesser of (i) that proportion of the total of such losses, claims, damages or
liabilities indemnified against equal to the proportion of the total Registrable
Securities sold under such registration statement which are being sold by such
selling Holder or (ii) the net proceeds received by such selling holder from its
sale of Registrable Securities under such registration statement.  No person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.

 

7.                                      Compliance with Rule 144.  The Company
will use its reasonable best efforts to file with the Commission such
information as is required under the Exchange Act for so long as there are
holders of Registrable Securities; and in such event, the Company shall use its
reasonable best efforts to take all action as may be required as a condition to
the availability of Rule 144 under the Securities Act (or any comparable
successor rules).  The Company shall furnish to any holder of Registrable
Securities upon request a written statement executed by the Company as to the
steps it has taken to comply with the current public information requirement of
Rule 144 (or such comparable successor rules).  Subject to the limitations on
transfers imposed by this Agreement, or any other agreement to which the Holders
and the Company are a party, the Company shall use its reasonable best efforts
to facilitate and expedite transfers of Registrable Securities pursuant to
Rule 144 under the Securities Act, which efforts shall include timely notice to
its transfer agent to expedite such transfers of Registrable Securities.

 

8.                                      Amendments.  The provisions of this
Agreement may be amended, and the Company may take any action herein prohibited
or omit to perform any act herein required to be performed by it, only with the
written consent of the Company and a Majority Interest.

 

9.                                      Transferability of Registration Rights. 
The registration rights set forth in this Agreement are transferable by the
Investor to each transferee of Registrable Securities.  Each

 

8

--------------------------------------------------------------------------------


 

subsequent holder of Registrable Securities must consent in writing to be bound
by the terms and conditions of this Agreement in order to acquire the rights
granted pursuant to this Agreement.

 

10.                               Rights Which May Be Granted to Subsequent
Parties.  Other than transferees of Registrable Securities under Section 9
hereof, the Company shall not, without the prior written consent of a Majority
Interest, allow purchasers of the Company’s securities to become a party to this
Agreement.

 

11.                               Damages.  The Company recognizes and agrees
that each Holder of Registrable Securities will not have an adequate remedy if
the Company fails to comply with the terms and provisions of this Agreement and
that damages will not be readily ascertainable, and the Company expressly agrees
that, in the event of such failure, it shall not oppose an application by any
holder of Registrable Securities or any other Person entitled to the benefits of
this Agreement requiring specific performance of any and all provisions hereof
or enjoining the Company from continuing to commit any such breach of this
Agreement.

 

12.                               Governing Law; Jurisdiction; Venue.  This
Agreement shall be governed by and construed under the laws of the State of
Colorado without regard to principles of conflict of laws.  The parties
irrevocably consent to the jurisdiction and venue of the state courts located in
Denver, Colorado and federal courts located in Denver, Colorado in connection
with any action relating to this Agreement.

 

13.                               Miscellaneous.

 

(a)                                 All notices, requests, demands and other
communications provided for hereunder shall be in writing and mailed (by first
class registered or certified mail, postage prepaid), telegraphed, sent by
express overnight courier service or electronic facsimile transmission (with a
copy by mail), or delivered to the applicable party at the addresses indicated
below:

 

If to the Company:

 

Prospect Global Resources Inc.

 

 

1621 18th Street, Suite 260

 

 

Denver CO 80202

 

 

Attention: Pat Avery

 

 

Facsimile: 720-294-0402

 

 

 

If to the Investor:

 

Buffalo Management LLC

 

 

9595 Wilshire Blvd., Suite 310

 

 

Beverly Hills CA 90212

 

 

Attention: Chad Brownstein

 

 

Facsimile: 310-205-0692

 

If to any other holder of Registrable Securities:

 

At such Person’s address for notice as set forth in the books and records of the
Company.

 

9

--------------------------------------------------------------------------------


 

or, as to each of the foregoing, at such other address as shall be designated by
such Person in a written notice to other parties complying as to delivery with
the terms of this subsection (a).  All such notices, requests, demands and other
communications shall, when mailed, faxed or sent, respectively, be effective
(i) two days after being deposited in the mails or (ii) one day after being
delivered to the telegraph company, deposited with the express overnight courier
service or sent by electronic facsimile transmission, respectively, addressed as
aforesaid.

 

(b)                                 This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(c)                                  If any provision of this Agreement shall be
held to be illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

 

The parties hereto have caused this Registration Rights Agreement to be duly
executed as of the date first set forth above.

 

 

PROSPECT GLOBAL RESOURCES INC.

 

 

 

 

 

 

By:

/s/ Patrick Avery

 

Name: Patrick Avery

 

Title: Chief Executive Officer

 

 

 

 

 

BUFFALO MANAGEMENT, LLC

 

 

 

 

 

 

By:

/s/ Chad Brownstein

 

Name: Chad Brownstein

 

Title: Manager

 

10

--------------------------------------------------------------------------------